438 N.W.2d 95 (1989)
In re MODIFICATION OF CANON 3A(7) OF THE MINNESOTA CODE OF JUDICIAL CONDUCT.
No. C7-81-300.
Supreme Court of Minnesota.
March 30, 1989.

ORDER
WHEREAS, a motion was filed on behalf of the Committee on Cameras in the Courtroom, Minnesota District Judges Association, requesting this court as a whole to remove Chief Justice Peter S. Popovich from participation in connection with a pending petition for modification of Canon 3A(7), Minnesota Code of Judicial Conduct,
IT IS HEREBY ORDERED that the court declines to rule on the motion to remove one of its members from participation in a pending proceeding and refers it to Chief Justice Popovich for his individual decision.

MEMORANDUM
It has long been the practice of this court to honor decisions of its individual members as to whether to participate in a pending proceeding. See State ex rel. Wild v. Otis, 257 N.W.2d 361 (Minn.1977) cert. denied 434 U.S. 1003, 98 S. Ct. 707, 54 L. Ed. 2d 746 (1978) (holding that the question of recusal of a Supreme Court Justice is to be left to the individual justice).
Accordingly, we have declined to rule on this motion and instead we refer the matter to Chief Justice Popovich individually for decision.
POPOVICH, C.J., took no part.